DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 -5, 7-9, 13-14, 17, 21-22, 24 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin (US 2016/0220294) in view of Lentz (US 2004/0034345).
Regarding claim 1, Babkin discloses an ablation apparatus for creating a lesion in target tissue (abstract), the ablation apparatus comprising: a handle (fig.16; handle 26); a flexible elongate shaft extending from the handle to a distal tip, the shaft comprising: a first portion (the proximal portion of catheter 1040); an ablation portion (distal portion of catheter 1040) distal to the first portion (fig.28); and at least one ablation energy element (multi-layer cryoenergy transfer tubes 1012, the distal portion of the cryoablation catheter is configured to create lesion by delivering cooling power, see [0017]) disposed along the ablation portion (fig.28), wherein a space is formed between each of the at least one ablation energy elements (fig.29A-29B, see also [0146]); and a thermally conductive liner disposed within the space [0155] (one of the definition of liner in Cambridge dictionary is an object or material that is used to cover the inside surface of something). However, Babkin does not disclose 1the thermally conductive liner comprises a thermoplastic elastomer (TPE) loaded with a thermally conducting material, and wherein the thermally conductive liner is loaded with the thermally conducting material sufficient to provide thermal conduction therethrough. 
Lentz teaches a heat transfer segment for a cryoablation catheter includes a member, at least a portion of which is made of a thermally conductive composite material. The composite material includes a polymeric matrix material such as a polyether block amide (PEBA) and a filler material which can include metals, metal alloys, ceramics, carbon and combinations thereof (abstract). Lentz contemplates different composition for the composite material include between approximately ten weight percent and thirty weight percent (10 wt. %-30 wt. %) of filler material, with the balance being polymeric matrix material [0009]. Lentz also discloses that the composition of this gives the thermal conductivity is significantly increased relative to the polymeric matrix material while the flexibility (i.e. flexural modulus or modulus of elasticity) of the composite material is not significantly reduced relative to the polymeric matrix material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Babkin with thermoplastic elastomer (TPE) loaded with a thermally conducting material as taught by Lentz for the purpose of increasing conductively while maintaining flexibility. 
Regarding claim 2, Babkin /Lentz teaches the ablation apparatus of claim 1, wherein the at least one ablation energy element comprises at least one ablation energy delivery lumen and at least one ablation energy return lumen (fig.30A-B, see also [0154] of Babkin).
Regarding claim 3, Babkin /Lentz teaches the ablation apparatus of claim 2, wherein each of the at least one ablation energy delivery lumen and the at least one ablation energy return lumen comprise an inner tube having an outer tube surrounding the inner tube thereby defining a gap between the inner tube and the outer tube (fig.29A-29B, see also [0146] of Babkin).
Regarding claim 4, Babkin /Lentz teaches the ablation apparatus of claim 3, wherein the gap is adapted to being filled with a thermally conducting media ([0146] of Babkin).
Regarding claim 5, Babkin /Lentz teaches the ablation apparatus of claim 2, further comprising a plurality of ablation energy delivery lumens and a plurality of ablation energy return lumens ([0154] of Babkin).
Regarding claim 7, Babkin /Lentz teaches the ablation apparatus of claim 1, further comprising at least one service lumen (any of the lumen of Babkin can serve as a service lumen).
Regarding claim 8, Babkin /Lentz teaches the ablation apparatus of claim 1, wherein the ablation energy arises from flowing a cryogen through the one ablation energy element ([0017] of Babkin).
Regarding claim 9, Babkin /Lentz teaches the ablation apparatus of claim 8, wherein the cryogen is near critical nitrogen ([0017] of Babkin).
Regarding claim 13, Babkin /Lentz teaches the ablation apparatus of claim 1, wherein the ablation apparatus is used to treat a condition selected from the group consisting of atrial fibrillation, atrial flutter and ventricular tachycardia ( [0018] of Babkin).
Regarding claim 14, Babkin /Lentz teaches the ablation apparatus of claim 1, wherein the thermally conductive liner at least partially surrounds the at least one ablation energy element (fig.29B of Babkin).
Regarding claim 17, Babkin /Lentz teaches the ablation apparatus of claim 1 wherein the TPE is a polyether block amide (PEBA) (abstract of Lentz). 
Regarding claim 21, Babkin /Lentz teaches the ablation apparatus of claim 1, wherein the thermally conductive liner is disposed in the space by flow melting to substantially fill the space and surround the at least one ablation energy element. The thermal conductive media is filled between the space ([0146] of Babkin). Being disposed by melting is considered as product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 22, Babkin /Lentz teaches the ablation apparatus of claim 1, wherein ablation energy in the at least one ablation energy element decreases the temperature of the target tissue sufficient to cause ablation ([0017] of Babkin).
Regarding claim 24, Babkin discloses an ablation system for creating a lesion in target tissue (abstract), the ablation system comprising: a catheter (catheter 1040) comprising a handle (fig.16; handle 26), a distal tip (distal portion of catheter 1040), and a flexible elongate shaft extending from the handle to the distal tip, the shaft comprising (the proximal portion of catheter 1040); an ablation portion (distal portion of catheter 1040) distal to the first portion (fig.28); and at least one ablation energy element disposed along the ablation portion (multi-layer cryoenergy transfer tubes 1012, the distal portion of the cryoablation catheter is configured to create lesion by delivering cooling power, see [0017]), wherein a space is formed between each of the at least one ablation energy elements (fig.29A-29B, see also [0146]); and a first thermally conductive liner disposed within said space [0155] (one of the definition of liner in Cambridge dictionary is an object or material that is used to cover the inside surface of something); and an energy generator [0017] coupled to the catheter to deliver and control the ablation energy from the at least one ablation energy element to the target tissue  [0017]. However, Baskin does not disclose and wherein the first thermally conductive liner comprises a base material loaded with a thermally conducting filler sufficient to provide thermal conduction therethrough. 
Lentz teaches a heat transfer segment for a cryoablation catheter includes a member, at least a portion of which is made of a thermally conductive composite material. The composite material includes a polymeric matrix material such as a polyether block amide (PEBA) and a filler material which can include metals, metal alloys, ceramics, carbon and combinations thereof (abstract). Lentz contemplates different composition for the composite material includes between approximately ten weight percent and thirty weight percent (10 wt. %-30 wt. %) of filler material, with the balance being polymeric matrix material [0009]. Lentz also discloses that the composition of this gives the thermal conductivity is significantly increased relative to the polymeric matrix material while the flexibility (i.e. flexural modulus or modulus of elasticity) of the composite material is not significantly reduced relative to the polymeric matrix material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Babkin with thermoplastic elastomer (TPE) loaded with a thermally conducting material as taught by Lentz for the purpose of increasing conductively while maintaining flexibility. 
Regarding claim 56, Babkin /Lentz teaches the ablation apparatus of claim 24, wherein the base material is TPE, and the filler material is a ceramic (abstract of Lentz).

Claim(s) 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin (US 2016/0220294) in view of Lentz (US 2004/0034345) in further view of Lehmann (US 6,899,709).
Regarding claim 6 and 23, Babkin /Lentz does not dislcose further comprising at least one electrode on an exterior surface of the outer sheath and wherein ablation energy in the at least one ablation energy element increases the temperature of the target tissue sufficient to cause ablation.
Lehmann teaches a cryogenic catheter includes an outer flexible member having at least one cryogenic fluid path through the flexible member. A plurality of electrode members are disposed on an external surface of the outer member (fig.26-26). Lehmann teaches the electrodes would serve both as electrical conductors and as a thermal transmitter at each location (col.12, line 31-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the device as taught by Babkin/Lentz with electrode around flexible tube that are configured to be both electrical conductors (that can increase the temperature of the local area) and thermal transmitter as taught by Lehmann for the purpose of being able to use the electrodes for mapping and/or local heating when needed to avoid tissue damage. 
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin (US 2016/0220294) in view of Lentz (US 2004/0034345) in further view of Bowe (US 2004/0147827).
Regarding claim 10-12, Babkin /Lentz does not teach further comprising a stylet lumen that extends substantially along a length of the shaft from the handle to at least the ablation portion; and a stylet capable of being inserted into the stylet lumen; wherein the stylet comprises a shape-memory material, and wherein the stylet has a plurality of flexibilities along its length; wherein at least a distal portion of the stylet is pre-set with a shape that corresponds to a desired shape of the lesion to be formed.
Bowe teaches a flexible catheter that includes he stylet (fig.6; 604) is typically made of a resilient, shape-memory member such as a wire formed of nitinol wire or other superelastic alloy. A nitinol stylet 604 is preshaped by heating the stylet 604 while it is being constrained in the desired shape. A stylet 604 formed in this way is then inserted into the shaft 102 to impart the preformed shaped at the distal end 104 of the shaft 102 [0039]. Bowe also teaches that he stylet characteristics (e.g., outer diameter or cross section) can be varied along the shaft length. Varying the stiffness along the length of the shaft 102 can beneficially enhance the deflectability of the steered sections or to tune the stiffness of the distal end 104 to minimize the risk of trauma during use [0042]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Babkin/Lentz with a shape memory stylet plurality of flexibilities along its length as taught by Bowe for the purpose of achieving the desired shape of the treatment.  

Claim(s) 18, 20 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin (US 2016/0220294) in view of Lentz (US 2004/0034345) in further view of Landis et al. (US 2006/0195081).
Regarding claim 18, 20 and 54-55, Babkin /Lentz teaches as claimed above. Lentz teaches includes a member, at least a portion of which is made of a thermally conductive composite material. The composite material includes a polymeric matrix material such as a polyether block amide (PEBA) and a filler material which can include metals, metal alloys, ceramics, carbon and combinations thereof (abstract). Lentz specifically teaches the composite material includes between approximately ten weight percent and thirty weight percent (10 wt. %-30 wt. %) of filler material [0009]. However, Lentz does not specifically teaches for a polyether block amide (PEBA) to be  loaded with aluminum in the range from about 10% to about 70% by weight;  for the PEBA to be loaded with boron nitride in the range from about 10% to about 70% by weight; wherein the thermal conductivity (K) of the thermally conductive liner is at least 3 times greater with the thermally conducting filler than the base material without the thermally conducting filler and wherein the thermal conductivity (K) of the thermally conductive liner is at least 1 W/m-K.	
Landis teaches a medical device with thermal conductivity that is at least about 1 W/mK and preferably ranges from about 1 to about 10 W/mK. Suitable electrically non-conductive, thermally conductive thermoplastics for the outer structure 118 include flexible thermoplastic polymer materials, such as nylon or polyurethane, which are filled with a filler that promotes heat transfer. Suitable fillers include graphite, aluminum, tungsten and ceramic powders. Another suitable filler is Carborundum CarboTherm.TM. boron nitride powder manufactured by Saint-Gobain [0048]. Therefore. it would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the device of Babkin /Lentz with the desired filler material and the composition of the material complex as taghing by Landis in order to get the desired conductively level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 24 have been considered but are moot because the amendment necessitated a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794